Citation Nr: 9931769	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from October 1942 to November 
1964.

A July 1980 RO rating decision denied service connection for 
the cause of the veteran's death.  It was determined that 
there was no evidence linking the cause of the veteran's 
death to exposure to ionizing radiation while in service.  
The appellant was notified of this determination in July 1980 
and she did not appeal.

In 1997, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a July 1998 RO rating decision that determined 
there was no new and material evidence to reopen the claim 
for service connection for the cause of the veteran's death.

Since the July 1980 RO rating decision, denying service 
connection for the cause of the veteran's death, including 
exposure to ionizing radiation, various laws and regulations 
have been enacted or amended to allow for service connection 
for various disabilities on a presumptive basis if due to 
ionizing radiation and that allow for service connection for 
various "radiogenic" diseases found 5 or more years after 
service.  Under the circumstance, the Board will consider 
entitlement to service connection for the cause of the 
veteran's death on a de novo basis and has classified the 
issue as shown on the first page of this decision.  Spencer 
v. Brown, 4 Vet. App. 283 (1993).


FINDING OF FACT

The appellant has not submitted competent evidence linking 
the veteran's heart problems, including viral pericarditis, 
first found long after service, that caused his death in 
February 1980, to an incident of service, including exposure 
to ionizing radiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded claim 
for service connection for the cause of the veteran's death; 
that is, evidence which shows that her claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

Where cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 
1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

A death certificate shows that the veteran died in February 
1980 while hospitalized at a private medical facility.  The 
cause of death was cardiopulmonary arrest due to cardiogenic 
shock.  It was noted that an autopsy was performed.

A summary of the veteran's terminal hospitalization at a 
private medical facility in February 1980 shows that an ECG 
(electrocardiogram), an echocardiogram, and heart 
catheterization were performed during this hospitalization.  
The impression was heart and muscle disease perhaps of 
infiltrative nondilated type.  The autopsy protocol dated in 
February 1980 shows diagnoses of acute myocarditis involving 
all chambers, focal myocardial hemorrhages, focal fibrinous 
pericarditis, complete occlusion of proximal left anterior 
descending artery, 90 percent occlusion of distal right 
coronary artery, and pulmonary edema and congestion.  It was 
noted that viral particles consistent with myxovirus were 
identified in the lung, but not the heart.

A review of the evidence in the veteran's claims folder does 
not show that service connection was in effect for any 
disability at the time of his death.  Service medical records 
do not show the presence of heart disease or viral 
pericarditis.

The post-service medical records do not demonstrate the 
presence of heart problems or viral pericarditis, that caused 
or contributed to the veteran's death in 1980, before 1979.  
Nor do the medical records link the cause of the veteran's 
death to an incident of service, including exposure to 
ionizing radiation.  A claim for service connection for a 
disability is not well grounded where there is no evidence 
showing a nexus between the claimed disability and service.  
Caluza, 7 Vet. App. 498.

Nor are the veteran's heart problems, including viral 
pericarditis, "diseases specific to radiation exposed 
veterans" that may be service connected on a presumptive 
basis under 38 C.F.R. § 3.309(d).  Nor are these conditions 
"radiogenic" diseases listed under 38 C.F.R. § 3.311(b).  
Hence, service connection for the cause of the veteran's 
death is not warranted under these regulatory provisions.

Service medical records show that the veteran underwent a 
radiological examination in September 1952.  The report of 
this examination notes that he was exposed to radiation on 
Greenhouse.  This notation indicates that the veteran had 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device during Operation GREENHOUSE 
conducted during the period from April 8, 1951 through June 
20, 1951.  Service documents also reveal that the veteran was 
an aerial engineer who served as a crew member in a Weather 
Reconnaissance Squad and flew numerous missions from 1949 to 
1962.  While the evidence indicates that the veteran was 
exposed to ionizing radiation in service, it does not 
causally link a medical condition that caused or contributed 
to his death to this exposure.

An article written by a syndicated columnist, a physician, is 
to the effect that there are many causes of pericardial 
effusion, including radiation.  This evidence does not 
specifically link the veteran's pericarditis to exposure to 
radiation, but rather is no more than a listing including 
radiation as one of many causes for pericardial effusion.   
This is not competent medical evidence serving to link the 
veteran's fatal cardiovascular disease to radiation exposure 
from service.  Tirpak, 2 Vet. App. 609.

The appellant testified before the undersigned in May 1999 to 
the effect that the veteran told her he was exposed to a lot 
of ionizing radiation while participating in atmospheric 
nuclear testing at Kwajalein and Eniwetok in service and that 
this exposure caused the heart problems and pericarditis that 
caused or contributed to his death.  This lay evidence is not 
sufficient to support service connection for a disability 
based on medical or scientific causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant was given 
60 days to submit additional argument and/or evidence to 
support her assertion that the cause of the veteran's death 
was due to exposure to ionizing radiation while in service, 
but a review of the evidence in the claims folder shows that 
no additional argument or evidence was submitted following 
the hearing.  

In this case, there is no competent evidence linking the 
medical conditions that caused the veteran's death in 1980, 
that were not shown prior to 1979, to an incident of service, 
including exposure to ionizing radiation.  Hence, the claim 
for service connection for the cause of the veteran's death 
is not plausible, and it is denied as not well grounded.  As 
the claim is not well grounded it necessarily fails on the 
merits, and the appellant is not prejudiced by the Board's 
initial consideration of this matter without a prior remand 
to the RO for consideration of it.  Black v. Brown, 10 Vet. 
App. 279 (1997).

The appellant is advised that she may reopen the claim for 
service connection for the cause of the veteran's death at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking the cause of the 
veteran's death to an incident of service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.




		
	Steven L. Cohn
	Member, Board of Veterans' Appeals



 

